DETAILED ACTION
This is the final Office action and is responsive to the papers filed 07/07/2022.  The amendments filed on 07/07/2022 have been entered and considered by the examiner.  Claims 1-7, 9, and 11-21 are currently pending and examined below.  Claims 1, 4-6, and 9 have been amended.  Claims 12-21 have been added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 07/07/2022 on pages 7-9 regarding the previous action are persuasive.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 9020666; hereinafter Ohtomo) in view of Lowe et al. (US 20170036778 A1; hereinafter Lowe).

Regarding claims 1 and 12, Ohtomo discloses:
A method and a computer system (taking-off and landing target instrument 2; Figs. 1 and 3) comprising a processor and a memory, wherein the processor and the memory in combination are operable to implement the method comprising: 
receiving an advance indication (positional information; col. 8, lines 4-13) of a take-off or landing event to be executed by an aircraft (flying object 1; Fig. 1) in proximity to a landing area (communication unit 39 of instrument 2 receives positional information of the flying object 1; col. 8, lines 4-13), wherein the landing area (landing surface 42; Fig. 3) comprises an arrangement of a plurality of emitters of electromagnetic radiation (LED 44; Fig. 3), and wherein the plurality of emitters are in communication with the computer system (CPU 45 of instrument 2 turns on and off LED 44; col. 8, lines 19-29); 
responsive to the receiving, generating an instruction set (information in a synchronization signal; col. 8, lines 4-13) for the take-off or landing event, wherein the instruction set indicates a first region (target 37; Fig. 3) of the landing area for the take-off or landing event; 
transforming the instruction set into emission states of at least selected emitters of the plurality of emitters (information in the synchronization signal syncs the LED 44; col. 8, lines 4-13); 
causing the selected emitters to produce emissions in correspondence to the emission states (information in the synchronization signal turns on and off the LED 44; col. 8, lines 4-13).

Ohtomo does not specifically disclose:
monitoring information related to the landing area for triggers of instruction-set generation; 
receiving a trigger responsive to the monitoring; 
generating a new instruction set responsive to the trigger, wherein the new instruction set indicates a second region of the landing area for the take-off or landing event such that the second region is different from the first region; 
transforming the new instruction set into one or more changed emission states of one or more emitters of the plurality of emitters; and 
causing the one or more emitters to produce emissions in correspondence to the one or more changed emission states.

However, Lowe discloses:
wherein the instruction set indicates a first region of the landing area for the take-off or landing event (shine light sources 10-1 that indicates proximal end 202-1; Fig. 15, [0261]-[0262]); 
monitoring information related to the landing area for triggers of instruction-set generation (senses aircraft 250-1; Fig. 15, [0261]-[0262]); 
receiving a trigger responsive to the monitoring (light directors 15 controls lighting system 10-1, 10-2 responsive to sensing aircraft 250-1; Fig. 15, [0261]-[0262]); 
generating a new instruction set responsive to the trigger (light directors 15 inhibits lighting system 10-2 that indicates distal end 202-2 responsive to sensing aircraft 250-1; Fig. 15, [0261]-[0262]), wherein the new instruction set indicates a second region of the landing area for the take-off or landing event such that the second region is different from the first region (distal end 202-2 is different from proximal end 202-1; Fig. 15, [0261]-[0262]); 
transforming the new instruction set into one or more changed emission states of one or more emitters of the plurality of emitters (light directors 15 inhibits lighting system 10-2 that indicates distal end 202-2; Fig. 15, [0261]-[0262]); and 
causing the one or more emitters to produce emissions in correspondence to the one or more changed emission states (light directors 15 inhibits lighting system 10-2 that indicates distal end 202-2; Fig. 15, [0261]-[0262]).

Ohtomo and Lowe are considered to be analogous because they are in the same field of air traffic control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohtomo’s ATC that generates emission for take-off or landing to further incorporate Lowe’s ATC that generates emission for take-off or landing for the advantage of shining and inhibiting lights at different areas on the runway which results in limiting the light sources on the runway and minimizes the likelihood of confusion of the pilot (Lowe’s [0261]-[0262]).

Regarding claims 2 and 13, Ohtomo discloses:
wherein the generating comprises automatically generating at least a portion of the instruction set based on stored configurations (information in the synchronization signal turns on and off the LED 44 based on the patterns are stored in storage unit 46; col. 8, lines 14-18).

Regarding claims 3 and 14, Ohtomo discloses:
wherein the generating comprises generating at least a portion of the instruction set based on received user input (information in the synchronization signal turns on and off the LED 44 based on data inputted; col. 8, lines 14-18).

Regarding claims 4 and 15, Ohtomo discloses:
wherein the generating comprises automatically determining the first region for the take-off or landing event based, at least in part, on stored configurations (CPU 45 determines target 37 in landing surface 42 and turns on and off the LED 44 in the target 37 based on a code from the storage unit 46; Fig. 2, col. 8, lines 19-29).

Ohtomo does not specifically disclose:
wherein the generating comprises automatically determining the first region for the take-off or landing event based, at least in part, on input comprising information related to a size of the aircraft.

However, Lowe discloses:
wherein the generating comprises automatically determining the first region for the take-off or landing event based, at least in part, on input comprising information related to a size of the aircraft (maintaining safe approaches/departures vary in dependence on the size of the aircraft; [0180]).

Ohtomo and Lowe are considered to be analogous because they are in the same field of air traffic control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohtomo’s ATC that generates emission for take-off or landing to further incorporate Lowe’s ATC that generates emission for take-off or landing for the advantage of varying in dependence on the size of the aircraft which results in maintaining safety requirements for the aircraft and landing facility (Lowe’s [0180]).

Regarding claims 5 and 16, Ohtomo discloses:
wherein: 
the arrangement of the plurality of emitters comprises a grid (geocentric coordinate system; Fig. 3, col. 6, lines 11-17) such that the plurality of emitters correspond to cells of the grid (the LED 44 corresponds to coordinates of target 37 in the geocentric coordinate system; Fig. 3, col. 6, lines 11-17, col.8, lines 30-38); and 
the generating comprises expressing the first region as one or more of the cells of the grid (target 37 may be one or more coordinates in the geocentric coordinate system; Fig. 3, col. 6, lines 11-17, col.8, lines 30-38).

Regarding claims 6 and 17, Ohtomo discloses:
wherein the generating comprises automatically generating an instruction related to an orientation of the aircraft in the first region (information generated by the LED 44 includes an arrow mark in the direction of the target 37 with respective to the flying object 1; Fig. 4B, col. 8, line 58 - col. 9, line 8), wherein the instruction is generated based, at least in part, on the stored configurations (arrow mark as patterns stored; col. 8, lines 14-18), the first region and an overall state of the landing area (information generated by the LED 44 is based on the direction of the target 37 with respect to the flying object 1 and whether the flying object is recognized as an object of landing operation; Fig. 4B, col. 8, line 58 - col. 9, line 8).

Regarding claims 7 and 18, Ohtomo discloses:
wherein the generating comprises automatically generating an instruction related to a direction of an initial flight heading of the aircraft (information generated by the LED 44 includes an arrow mark in the direction of the target 37 with respective to the flying object 1; Fig. 4B, col. 8, line 58 - col. 9, line 8), wherein the instruction is generated based, at least in part, on the stored configurations (arrow mark as patterns stored; col. 8, lines 14-18).

Regarding claims 9 and 19, Ohtomo does not specifically disclose:
wherein the trigger is selected from the group consisting of: a weather event, an exigency and a change in availability of a region of the landing area.

However, Lowe discloses:
wherein the trigger is selected from the group consisting of: a weather event, an exigency and a change in availability of a region of the landing area (configuration of these runways depends on the layout of the airport terminals, the space available, the surrounding geography and the prevailing weather conditions; [0124], [0250]).

Ohtomo and Lowe are considered to be analogous because they are in the same field of air traffic control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohtomo’s ATC that generates emission for take-off or landing to further incorporate Lowe’s ATC that generates emission for take-off or landing for the advantage of shining and inhibiting lights at different areas on the runway based on particular conditions such as weather which results in shining suitable light sources on the runway for assisting the pilot (Lowe’s [0250]).

Regarding claims 11 and 20, Ohtomo does not specifically disclose:
comprising: 
monitoring compliance of the aircraft with the instruction set; and 
responsive to a determination that the aircraft is out of compliance, causing an alert to be produced.

However, Lowes discloses:
comprising: 
monitoring compliance of the aircraft with the instruction set (parameters of the aircraft such as speed, size and distance from the centerline of the runway; [0180]); and 
responsive to a determination that the aircraft is out of compliance, causing an alert to be produced (added lights to alert pilots; [0150]).

Ohtomo and Lowe are considered to be analogous because they are in the same field of air traffic control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohtomo’s ATC that generates emission for take-off or landing to further incorporate Lowe’s ATC that generates emission for take-off or landing for the advantage of shining and inhibiting lights at different areas on the runway to alert the pilot which results in results in maintaining safety requirements for the aircraft and landing facility (Lowe’s [0150]).

Regarding claim 21, Ohtomo discloses:
A computer-program product (taking-off and landing target instrument 2; Figs. 1 and 3) comprising a non-transitory computer-usable medium (storage unit 46; Fig. 3) having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising: 
receiving an advance indication (positional information; col. 8, lines 4-13) of a take-off or landing event to be executed by an aircraft (flying object 1; Fig. 1) in proximity to a landing area (communication unit 39 of instrument 2 receives positional information of the flying object 1; col. 8, lines 4-13), wherein the landing area (landing surface 42; Fig. 3) comprises an arrangement of a plurality of emitters of electromagnetic radiation (LED 44; Fig. 3), and wherein the plurality of emitters are in communication with a computer system (CPU 45 of instrument 2 turns on and off LED 44; col. 8, lines 19-29); 
responsive to the receiving, generating an instruction set (information in a synchronization signal; col. 8, lines 4-13) for the take-off or landing event, wherein the instruction set indicates a first region (target 37; Fig. 3) of the landing area for the take-off or landing event; 
transforming the instruction set into emission states of at least selected emitters of the plurality of emitters (information in the synchronization signal syncs the LED 44; col. 8, lines 4-13); 
causing the selected emitters to produce emissions in correspondence to the emission states (information in the synchronization signal turns on and off the LED 44; col. 8, lines 4-13).

Ohtomo does not specifically disclose:
monitoring information related to the landing area for triggers of instruction-set generation; 
receiving a trigger responsive to the monitoring; 
generating a new instruction set responsive to the trigger, wherein the new instruction set indicates a second region of the landing area for the take-off or landing event such that the second region is different from the first region; 
transforming the new instruction set into one or more changed emission states of one or more emitters of the plurality of emitters; and 
causing the one or more emitters to produce emissions in correspondence to the one or more changed emission states.

However, Lowe discloses:
wherein the instruction set indicates a first region of the landing area for the take-off or landing event (shine light sources 10-1 that indicates proximal end 202-1; Fig. 15, [0261]-[0262]); 
monitoring information related to the landing area for triggers of instruction-set generation (senses aircraft 250-1; Fig. 15, [0261]-[0262]); 
receiving a trigger responsive to the monitoring (light directors 15 controls lighting system 10-1, 10-2 responsive to sensing aircraft 250-1; Fig. 15, [0261]-[0262]); 
generating a new instruction set responsive to the trigger (light directors 15 inhibits lighting system 10-2 that indicates distal end 202-2 responsive to sensing aircraft 250-1; Fig. 15, [0261]-[0262]), wherein the new instruction set indicates a second region of the landing area for the take-off or landing event such that the second region is different from the first region (distal end 202-2 is different from proximal end 202-1; Fig. 15, [0261]-[0262]); 
transforming the new instruction set into one or more changed emission states of one or more emitters of the plurality of emitters (light directors 15 inhibits lighting system 10-2 that indicates distal end 202-2; Fig. 15, [0261]-[0262]); and 
causing the one or more emitters to produce emissions in correspondence to the one or more changed emission states (light directors 15 inhibits lighting system 10-2 that indicates distal end 202-2; Fig. 15, [0261]-[0262]).

Ohtomo and Lowe are considered to be analogous because they are in the same field of air traffic control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohtomo’s ATC that generates emission for take-off or landing to further incorporate Lowe’s ATC that generates emission for take-off or landing for the advantage of shining and inhibiting lights at different areas on the runway which results in limiting the light sources on the runway and minimizes the likelihood of confusion of the pilot (Lowe’s [0261]-[0262]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665